Christian, J.,
dissenting:
The demurrer in this case presents the proposition that a corporation, acting only by and through agents, cannot be liable for insulting words under section 5781 of the Virginia Code. I think that is too broad a statement in view of the activities of corporations in modern time. But I think it is equally contrary to-sound reason and justice to hold that all corporations without regard to their purposes and business may be mulcted in damages for gratuitous insulting words of any agent no matter what are his duties, if uttered in connection with the corporate business.
To illustrate, if a negro porter in one of Richmond’s, large department stores should insult some lady customer, what justice can there be in permitting a jury to take the money of innocent stockholders in shape of damages and give it to the lady as balm to her injured feelings? Especially when we all know that the amount of damages is greatly exaggerated by the relative social status of the parties and other emotional *927■considerations. The directors and'stockholders would unquestionably condemn his conduct and visit upon him all the punishment in their power, but under the ruling of this court only the innocent stockholders’ money can atone for insulting words.
It is true that the opinion holds that by analogy to ■common law libel and slander, the corporation may pelad justification. What justification can there be for insulting words? It is a manifestation of a malign .nature or uncontrolled temper, which only punishment will vindicate. If damages are recovered from stockholders does not the law make the innocent suffer for the guilty?
Should the directors, management and stockholders undertake to apologize, all they could do would be to ■say that we are sorry and our agent was entirely unauthorized to insult you. But the answer to this would be the insulting words were uttered while “the agent was engaged in the ordinary course of his employment and grew out of an act connected within the ■employment.” What employment can warrant the use ■of insulting words to a person dealing with a corporation?
Revenge is the impelling motive of human nature for ■all injuries, and most unsocial and destructive to character and society, which civilized government aims .in every way to repress, and while out of regard for .the weakness of human nature, our legislature furnished monetary vindication for insulting words, that sometimes expressed itself in the crime of murder and mayhem, yet it should not be extended. The extent of the government in this legislation was repressive rather than to put a monetary premium upon the spirit of revenge and thus develop it.
It is true that it is the purpose of good government *928to give a remedy for every wrong, but while it does so, it says to the citizen vengence is mine, and the doctrine of scape-goats has no place in modern jurisprudence.
While the law must recognize the ever widening field of operation of corporations, and adjust the principles-of justice to meet modern conditions, it is not the part of wisdom and sound public policy to weaken or abrogate the sound principle of law known as respondeat superior.
The majority opinion states that courts have “in the trial of cases for insulting words adopted the rules applicable at common law to slander and libel, except as-forbidden by statute. In suits at common law for libel and slander the measure of compensatory damages is injury to reputation and standing in the community, so that where there is no publication there can be no recovery.
Judge Prentis in the ease of Hines v. Gravins, 136 Va. 313, 112 S. E. 869, 118 S. E. 114, states that Virginia and Mississippi have similar statutes for insulting words; the latter holds that there can be no recovery of punitive damages in the absence of actual damages, and as at common law there can be no damage to-reputation except by publication of slanderous words, the same rule of law applies to insulting - words. He approved that ruling as sound in reason and principle, and the difference among the judges of the Supreme-Court of Appeals upon that point at the rehearing-does not impair its force and effect.
It is unnecessary to quote authority that in Virginia, there can be no recovery of compensatory damages for injured feelings unaccompanied by actual damages, for there is no rule by which they can be measured.
The statute for insulting words is punitive in its-intent, and by force of its language, and to give it the *929construction placed upon it in the majority opinion will destroy the universal rule of law, that a corporation is not liable for punitive damages unless it authorized the malicious act of the agent or subsequently ratified the same.
It may be said that is not the purpose of the court’s ruling, but as a practical question how can the courts, as long as human nature is as it is, restrain juries from increasing the damages in proportion to their feelings against the insulter?
Does not the case under consideration demonstrate the unvarying danger of injustice from the ruling of the court, where the plaintiff is a young woman, and the defendant a corporation which denied the authority of the agent, to even act in the premises, and the plaintiff was allowed to recover?
For the above reasons I believe the judgment should be reversed and the ease remanded for a new trial upon the second count in the declaration. »